 In the Matter of MISSOURI,KANSAS&OKLAHOMA COACH LINESandINTERNATIONAL ASSOCIATION OF MACHINISTSIn the MatterofMISSOURI,KANSAS&OKLAHOMA COACH LINESandBROTHERHOOD OF RAILROADTRAINMENIn the Matter of MIssoURI, KANSAS & OKLAHOMA COACH LINESandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA, LOCAL DIVISION 1147Cases Nos. C-257, C-308, R-,383, and R-384AMENDMENT TO ORDERFebruary 21, 1939On November 2, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order,' and on November16, 1938, its Supplemental Order 2 in the above-entitled'case.Inorder to correct a typographical error the Board hereby amendssaid Order of November 2, 1938, by striking out clause (3) of Section2 (e) thereof, and inserting in the Order the language of the clause.so strickenas a separateparagraph following Section 2 (f) so as toread as follows :AND IT IS FURTHER ORDEREDthat thecomplaint in so far as italleges that the respondenthas engagedin unfair labor prac-ticeswith respect to the discharges of Jack Roglitz, FredGriffith, T. C. McNutt, Jack Krebbs, R. D. Owens and Lee Flem-ing and the lay-off of Wayne Treaster be, and it hereby isdismissed.19 N. L. R.B. 597.2 9 N. L. R.B. 623.11 N. L.R. B., No. 45.499